THE COURT.
Defendant, by an information, was charged with rape, and from a judgment of conviction and from an order denying his motion for a new trial, he has appealed.
The transcript upon appeal was filed in this court on January 23, 1941, and was orally argued March 4, 1941. No brief upon behalf of appellant was then on file, but at the request of appellant he was granted 10 days in which to file his opening brief. No brief having been filed, the cause was ordered submitted.
We have carefully read the transcript of all the proceedings and the testimony taken at the trial.
Except for the testimony of appellant himself, the evidence of the crime and his participation therein stands undisputed. The narrative of the circumstances by appellant, both before and after the commission of the offense, is so unsatisfactory and contradictory as to add to the certainty of his guilt.
The trial was fairly conducted and appellant was accorded every opportunity to present his defense. He was found guilty by a jury of his choosing, and there is nothing in the record to warrant a different conclusion than that reached by the jury. An experienced and able trial judge presided at the trial and also denied a motion for a new trial.
We find no errors in the record, and the judgment and order are affirmed.